—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a deci*694sion and order of this Court dated March 4, 1996 (People v Rodriguez, 225 AD2d 564 [1996]), affirming two judgments of the Supreme Court, Kings County, rendered June 27, 1994, and July 7, 1994, respectively.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]). Ritter, J.P., Santucci, Altman and Florio, JJ., concur.